Citation Nr: 1824762	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  08-21 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right hip disorder. 

2.  Entitlement to service connection for a right knee disorder. 

3.  Entitlement to service connection for athlete's foot, left foot.

4.  Entitlement to service connection for residuals of stomping injury, left foot (claimed as left foot injury, left foot pain, left great toe pain). 

5.  Entitlement to service connection for onychomycosis, left foot (claimed as left foot toenail fungus). 

6.  Entitlement to an initial increased evaluation for orthopedic manifestations of the lumbar spine, currently evaluated as 10 percent disabling.  

7.  Entitlement to an effective date earlier than August 25, 2006, for the grant of service connection for the orthopedic manifestations of the lumbar spine disability.

8.  Whether a timely notice of disagreement (NOD) was filed in connection with the September 2013 rating decision on that assigned an effective date of July 30, 2013, for the grant of service connection for an acquired psychiatric disability.

9.  Whether a timely NOD was filed in connection with the September 2013 rating decision that assigned an effective date of March 1, 2013, for the grant of service connection for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Air Force from June 1972 to June 1976. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In an August 2007 rating decision, the RO granted service connection for a lumbar spine disability and assigned a 10 percent rating for that disability, effective August 25, 2006.

In a September 2013 rating decision, the RO granted service connection for an acquired psychiatric disability diagnosed as mood disorder due to general medical  condition (also claimed  as posttraumatic stress disorder) and assigned a 30 percent disability evaluation effective January 30, 2013.  At the same time the RO granted service connection for right lower extremity radiculopathy and assigned a 10 percent evaluation, effective March 1, 2013.  

In a May 2014 rating decision, the RO denied service connection for bilateral knee and hip conditions.  Regarding these issues, in his June 2014 notice of disagreement (NOD), the Veteran specifically limited the appeal to right knee and right hip disabilities.  

In June 2014, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) regarding the issues seeking an increased initial rating for a lumbar spine disability and an effective date earlier than August 25, 2006 for the grant of service connection for the orthopedic manifestations of the lumbar spine disability.  

In an August 2014 decision, the Board denied entitlement to an effective date earlier than August 25, 2006, for the grant of service connection for the orthopedic manifestations of the lumbar spine disability.  

In October 2014, the Veteran requested a motion for reconsideration based on clear and unmistakable error regarding the August 18, 2014 Board decision addressing entitlement to an effective date earlier than August 25, 2006 for service connected injuries.  

In a January 2015 rating decision, the RO denied service connection for left foot athlete's foot, residuals of stomping injury, and onychomycosis.  

In August 2015, the Board denied the Veteran's motion for reconsideration pertaining to entitlement to an effective date earlier than August 25, 2006, for the grant of service connection for the orthopedic manifestations of a lumbar spine disability.  As the issue regarding entitlement to an initial evaluation in excess of 10 percent for the orthopedic manifestations of a lumbar spine disability was in remand status, the Board dismissed the motion for reconsideration.  

On September 2, 2015, the Board vacated the August 2015 ruling that dismissed the Veteran's motion for reconsideration. 

In January 2016, the Board noted that on August 28, 2015, the Veteran filed a Notice of Appeal (NOA) with the United States Court of Appeals for Veterans Claims (Court), as such the Board lacked jurisdiction to issue the September 2, 2015 vacatur as the Board lacked jurisdiction.  The Board was uniformed of this NOA at the time the vacatur was issued.  On January 14, 2016, the Court granted leave for the Board to formally vacate the September 2, 2015 vacatur.  Thus the August 2015 ruling that dismissed the Veteran's motion for reconsideration was effective.  

In December 2016, the Court issued a Memorandum Decision, which vacated that portion of the Board's August 2014 decision that denied entitlement to an effective date earlier than August 25, 2006, for the service-connected orthopedic manifestations of a lumbar spine disability.

In January 2016, the Board remanded the issued in an increased initial rating for a lumbar spine disability and entitlement to service connection for right hip and right knee disabilities.  At the same time, the Board remanded the claims regarding whether a timely NOD had been filed with the September 2013 rating decision that assigned an effective date of March 1, 2103 for service connection for right lower extremity radiculopathy and effective date of July30, 2013 for the grant of service connection for an acquired psychiatric disability for issuance of a statement of the case (SOC).  See Manlicon v. West, 12 Vet. App. 238 (1999).  An SOC was issued in October 2016 and the Veteran perfected his appeal in November 2016. 

The VLJ who presided at the June 2014 hearing has since retired, and the Veteran was afforded another hearing before the undersigned VLJ at a videoconference hearing in January 2018; transcripts of both hearings are associated with the claims file.  

In an October 2015 letter, the RO notified the Veteran that it had found his September 2015 notice of disagreement (NOD) filed in connection with the rating decision that assigned an effective date of July 30, 2013, for the grant of service connection for an acquired psychiatric disability to be untimely. That letter further stated that the RO had determined that his September 2015 NOD filed in connection with the rating decision that assigned an effective date of March 1, 2013, for the grant of service connection for right lower extremity radiculopathy to be untimely. 

In January 2016, the Board remanded the issues seeking a higher initial rating for the lumbar spine, service connection for right knee and hip disorders, and whether there were timely NODs regarding the effective dates for the grant of service connection for an acquired psychiatric disability and right lower extremity radiculopathy.  

The VLJ who presided at the June 2014 hearing has since retired, and the Veteran was afforded another hearing before the undersigned VLJ at a videoconference hearing in February 2017.

The issues of entitlement to service connection for right knee and right hip disabilities, and left foot/toe residuals of stomping injury, athlete's foot, and onychomycosis, as well as an increased initial rating for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT


1.  A written communication with intent to file a claim was not created prior to August 25, 2006, for the Veteran's lumbar spine disability. 

2.  The Veteran's November 2013 VA Form 09-058, when considered along with subsequent correspondence that referenced an effective date retroactive to June 1976 and the Veteran's psychiatric disability, comprised an NOD with the September 2013 rating decision that assigned a July 30, 2013, effective date for the award of service connection for an acquired psychiatric disability.  

3.  The Veteran's November 2013 VA Form 09-058, when considered along with subsequent correspondence that referenced an effective date retroactive to June 1976 and the Veteran's radiculopathy of the right lower extremity, comprised an NOD with the September 2013 rating decision that assigned a March 1, 2013, effective date for the award of service connection for right lower extremity radiculopathy.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 25, 2016, for the award of service connection for the orthopedic manifestation of a lumbar spine disability are not met.  38 U.S.C. §§ 5109A, 7104 (West 2012); 38 C.F.R. § 3.400 (2017).

2.  The criteria are met for a timely NOD with regard to the September 2013 rating decision that assigned a July 30, 2013 effective date for the award of service connection for an acquired psychiatric disability. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.201, 20.302 (2017).

3.  The criteria are met for a timely NOD with regard to the September 2013 rating decision that assigned a March 1, 2013effective date for the award of service connection for right lower extremity radiculopathy. Id. 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Effective Date Earlier than August 25, 2006, for the Grant of Service Connection for the Orthopedic Manifestations of the Lumbar Spine Disability.

The appellant was granted service connection for the orthopedic manifestations of a lumbar spine disorder in a rating decision issued in August 2007.  The RO assigned an effective date of August 25, 2006, the date of receipt of the claim, for that grant of service connection.  The Veteran contends that the effective date for the award of service connection should go back to June 1976, when he first filed for service connection.  He contends that, when he tried to apply for service connection for his back in June 1976, he was told by a VA employee that he was not eligible because he was not a combat veteran.   

Under the regulations in effect at the time of the alleged June of 1976 incident, a claim for benefits, whether formal or informal, was required to be in writing.  See 38 C.F.R. § 3.1(p) (1976) (defining "claim" and "application" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit") (emphasis added); § 3.155(a) (1976) ("Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Veterans Administration, from a claimant . . .  may be considered an informal claim.  Such informal claim must identify the benefit sought."

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
 39-41 (1994).  Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran's service treatment records show that he injured his back loading weapons and his May 1976 separation report of medical examination noted recurrent back pain since he injured his back in 1973 while on duty loading weapons.  

The record includes an AF Form 452, Serviceman's Statement Concerning Application for Compensation from the Veterans Administration, dated June 5, 1976, that indicated that the Veteran was being processed for separation form the Air Force and was advised that he was entitled to file an application for compensation from VA and that he did not wish to file an application for disability compensation at this time and understood that he may do so at a later date.  

A VA Form 26-8320-1, Certificate of Eligibility for Home, Condominium and Mobile Home Loans is dated June 18, 1976.

On VA Form 21-526, Veteran's Application for Compensation received on August 25, 2006, box 2a was circled "NO" when the Veteran was asked if he ever filed a claim with VA.  

In October 2006 correspondence, the Veteran reported that as he was processing out at Travis Air Force Base, he spoke to a doctor about his low back injury doctor told him that he would require surgery, which he refused.  He signed an AF Form 452, stating that he would apply for disability compensation at a later time.  The appellant was discharged from active service on June 5, 1976.  

In his August 2008 NOD, the Veteran requested that the effective date of his disability be retroactive to June 1976, the time of his discharge from active service.  He reasoned that before he was discharged, he was informed to apply for disability compensation and other VA benefits.  He stated that after his discharge, he went into the VA office during which time, the VA representative told him that he did not qualify for disability compensation because he did not serve in Vietnam and his injury was not combat related and he was only a Vietnam era veteran.  He stated that no paper work was filled out from what he could remember.  He reported that he applied for benefits after talking with a Veteran in July 2006 who had similar injuries and was receiving compensation.  

The Veteran alleges that he was informed by an Air Force physician to apply for benefits immediately after discharge.   See November 2012 Form 9.  

In a VA Form 9 submitted in November 2013, the Veteran stated that he filed a claim for disability in June 1976.  He indicated that a VA employee helped him fill out the application and also to file for other benefits.  He referred to a document dated June 18, 1976 as evidence.  

In correspondence dated November 14, 2013, but associated with the claims file on June 17, 2014, Dr. P.K. Tierman indicated that the Veteran had herniated discs in his lumbar spine and that "he should have had a service connected separation for medical reasons.  He may be entitlement to benefits retroactive to that date."

In April 2014, the Veteran submitted a statement, in which Dr. P.K. Tierman indicated that at the time of the Veteran's discharge, the doctors did not write up his disabilities and no one told him to complete paperwork to receive his disabilities benefits.  Dr. P.K. Tierman assessed that the Veteran was entitled to disability benefits for his spinal stenosis and radicular symptoms in the right foot starting in 1976.  

In response to the Veteran's request for copies of the interview logs, in an April 2014 response letter indicates, the RO informed the Veteran that such logs were not archived or kept for longer than 60 days.  

In his June 2014 Travel Board testimony, the Veteran stated that his June 1976 application was not accepted by VA personnel because they stated that his injuries were not combat related and he didn't serve in Vietnam.  See June 2014 Board Hearing Transcript p. 23.  The Veteran's representative indicted that the Veteran's claim was put in, but never filed.  See June 2014 Board hearing transcript p. 24.  The Veteran added that the employee helped him fill out the application, but when the VA employee saw that the Veteran was hurt on base and it wasn't combat related, the VA employee stopped.  See June 2014 Board Hearing Transcript p. 25.  The Veteran reported that the paperwork was not put in and acknowledged that no rating decision on the question was issued.  See June 2014 Board Hearing Transcript pp. 30-33.  He said that he felt discriminated against because the VA employee refused to file his service connection claim. Id.  

Furthermore, the appellant testified at his June 2014 Board hearing that he did not file any other application for disability benefits between June 1976 and August 2006.  See June 2014 Board Hearing Transcript pp. 36-37.

In an October 2014 statement in support of claim and a motion for reconsideration, the Veteran indicated that he was seeking an effective date earlier than August 24, 2006 (retroactive to June 1976) for his service connected injuries.  Regarding the VA Form 21-526, Veteran's Application for Compensation received on August 25, 2006, the Veteran stated the form was filled out by a VA Veteran Service Officer (VAVSO).  When the VAVSO asked him if he ever filed a claim with the VA, he verbally answered "YES." He explained that the went to the VA office in June 1976 to file a claim for VA disability benefits during which time a VA representative filled out the disability form and asked about his injury and where it happened.  The Veteran referred to his back injury on base at Canon Air Force Base in the spring of 1973.  He indicated that the representative stopped filling out the form and told him that he did not qualify for VA benefits as they were only for Veterans who had combat related injuries and service in Vietnam and since he was only a Vietnam era Veteran, he did not qualify.  He said that they argued over this issue.

He claimed that the VA representative "convinced, assured, and led [him] to believe" the he did not qualify for VA benefits because his injuries were not combat related, he did not serve in Vietnam, and based on his knowledge of VA laws and working for VA for years that the Veteran did not qualify for disability benefits.  The Veteran stated that his application for VA benefits was refused, not completed, not accepted, not filed, not processed, and there is no evidence of it.  The Veteran reported that after 30 years of believing that he did not qualify for VA disability benefits, in July 2006, a Veteran co-worker told him otherwise and referred him to the current VAVSO.  After the VAVSO learned that the prior VA representative did not file or complete the form for processing the claim in June 1976, the VAVSO circled "NO" to the box/question regarding whether a prior claim had ever been filed.  The Veteran referred to the August 2007 decision awarding service connection, effective August 25, 2006, in which he sought a retroactive date to June 1976, when he originally went to the VA office to file a claim.  He reported that he signed for the VA loan on the same day that he went to the VA office and was evidence, besides his testimony, that he went to the VA office to file a claim for VA disability benefits in June 1976.  The Veteran clarified that to regarding his earlier statement on the August 2008 Form 9, that "No paper was filled out from what I can Remember." (the work "paper" refers to the application claim for disability benefits).  The Veteran reported that the representative started to fill out the application, then stopped and refused to complete it.  The Veteran reported that his application was not filled out completely or processed.  The Veteran reported that the representative let him to believe that he did not qualify for VA disability benefits because his injuries were not combat related and because of this, he never applied again ( after June 1976), until August 2006, after he found out the truth and that he did qualify for benefits.   

During his January 218 Board hearing, the Veteran restated his earlier contentions.  He clarified that the VA employee started to fill out the application by typing on carbon paper, but the VA employee told him that he did not qualify for those benefits.  The VA employee told the Veteran that he did qualify for other benefits and helped him fill out an application for a VA loan instead, for which he received a certificate for the VA eligibility for the VA loan.  He also reiterated that he did not make any other claims to VA before 2006.  When asked if he had any paperwork that he took away with him in 1976, he said that he requested a copy of it (the earlier claim), but was told that he could not have it.  See January 2018 Board hearing transcript p. 46-47.  He indicated that even though the application was filled out, but never submitted, his attempt should indicate that he attempted to apply for benefits.   See January 2018 Board hearing transcript p. 48.   

In the December 2016 Memorandum Decision, the Court determined that it was undisputed that evidence of record does not contain an application for disability benefits for the appellant's lower back.  Rather, the question is whether this evidence supports the appellant's contention that he filled out paperwork, but the VA employee never filed his claim for disability benefits.  In that respect, to the extent that the Veteran's asserts that written communication with the intent to apply for benefits was created, the Board finds the Veteran as not credible due to the inconsistencies in his statements and is outweighed by the evidence of record.  

The Veteran's statements, more than 30 years later, of whether or not an application was filled out or filed in June 1976, have ranged from him stating that no paperwork was filled out; to stating that paperwork was started, but stopped when the representative asked about the Veteran's injury or stopped after the representative typed out his injury and at the point when he learned that the Veteran did not have service in Vietnam; to stating that the Veteran did file a claim for disability in 1976.   More specifically, as previously mentioned above, in his August 2008 NOD, the Veteran stated that no paper work was filled out from what he could remember.  However, on his VA Form 9 submitted in November 2013, the Veteran stated that he filed a claim for disability in June 1976, and a VA employee helped him fill out the application.  In his June 2014 Travel Board testimony, the Veteran added that the employee helped him fill out the application, but when the VA employee saw that the Veteran was hurt on base and that it was not combat related, the VA employee stopped the process.  See June 2014 Board Hearing Transcript p. 25.  In an October 2014 statement in support of claim and a motion for reconsideration, the Veteran indicated that the VA representative started the application, but stopped when he asked the Veteran about his in-service injury.  The Veteran clarified that regarding his earlier statement on the August 2008 Form 9, that "No paper was filled out from what I can Remember []" (the work "paper" refers to the application claim for disability benefits).  The Veteran reported that the representative started to fill out the application, then stopped and refused to complete it.  The Veteran reported that his application was not filled out completely or processed.  During his January 2018 Board hearing, the Veteran testified that the VA representative began typing the Veteran's application and typed the injury the Veteran explained; however, when it came to the point when the Veteran was asked where in Vietnam the Veteran was stationed, the representative told him then that he did not qualify for benefits.  When asked if he had any paperwork that he took away with him in 1976, he said that he requested a copy of it (the earlier claim), but was told that he could not have it.  See January 2018 Board hearing transcript p. 46-47.  Additionally, during the June 2014 Board hearing, the Veteran's representative indicted that the Veteran's claim was put in, but never filed.  See June 2014 Board hearing transcript p. 29.

The Board is persuaded by the probative evidence of record such as the AF Form 452, dated June 5, 1976, documenting that the Veteran was advised that he was entitled to file an application for compensation from VA and that he did not wish to an application for disability compensation at this time and understood that he may do so at a later date.  The Veteran did subsequently complete an application for a VA loan as evidenced by VA Form 26-8320-1, Certificate of Eligibility for Home, Condominium and Mobile Home Loans, dated June 18, 1976.  Additionally, after more than 30 years since he allegedly tried to file a claim for benefits in June 1976, on his August 25, 2006 claim for service connection for his lumbar spine disability, the record is marked as "NO" when asked if he ever filed a claim with VA.  It was not until more than eight years later, in an October 2014 statement in support of claim and a motion for reconsideration, the Veteran then claimed that although he answered "YES" when asked the question, his VAVSO who completed the August 2006 application marked it "NO."

Given the varying statements as to whether or not paperwork was started and if it was started how much information was included on any alleged application, the Board finds that the Veteran's statements are inconsistent with each other and the probative contemporaneous written evidence record.  Other than the Veteran's statements, there is no tangible evidence that an informal claim or written communication was created that identified the benefits sought prior to August 25, 2006.  

Even accepting that the Veteran did indeed visit a VA office in June 1976 and received erroneous advice that he was not eligible for VA disability benefits, or he was dissuaded from filing a claim, whether he was in fact told that, or whether there was misunderstanding or miscommunication involved, this does not create a right to the benefit, in this case, an earlier effective date.  See also McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).  That case follows the holding of the Supreme Court of the United States that, because the Appropriations Clause of the U.S. Constitution prohibits payment of money from the treasury unless it has been appropriated by an act of Congress, erroneous advice by a government employee cannot be used to estop the government from denying benefits.  See Office of Personnel Management v. Richmond, 496 U.S. 414, 424 (1990).

The Veteran further is charged with knowledge, regardless of whether he actually had any, of the applicable law.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947); Jernigan v. Shinseki, 25 Vet. App. 220 (2012); Morris v. Derwinski, 1 Vet. App. 260 (1991).  In other words, the Veteran cannot rely on misinformation as he is charged with the ability to determine for himself that he was, or at least may have been, misinformed.  

In his October 2007 NOD, the Veteran reported that there was no consideration given to his long life of pain and suffering, and extreme limitations of his own physical activities, incurred by this back injury.  In a May 2014 NOD, the Veteran reported that he had been cheated of his rights for VA benefits since June 1976.  In April 2015 correspondence, the Veteran requested an effective date earlier than August 25, 2006 (to June 1976) pursuant to 38 U.S.C., Section 503(a) and 503 and 38 C.F.R., Section 2.7.  These arguments are tantamount to one for equitable relief.  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. § 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Like with misinformation, a right to benefits cannot be created by equities when it is not authorized by law.  Office of Personal Mgmt. v. Richmond, 496 U.S. 414 (1990); Smith v. Derwinski, 2 Vet. Ap. 429 (1992).  

To the extent that he referred to 38 C.F.R. § 3.157, which provides the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of claim and indicated that his hospital medical examination prior to his discharge should represent a claim.  See October 2014 motion for reconsideration.  These medical records alone cannot be construed as an informal claim for compensation as they do not establish intent to file for benefits for the Veteran's lumbar spine disability.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  An informal claim needed to be written.  See Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it had to identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Additionally, at the time of his separation, an AF Form 452, dated June 5, 1976, that reported that the Veteran was being processed for separation form the Air Force and was advised that he was entitled to file an application for compensation from VA and that he did not wish to an application for disability compensation at this time and understood that he may do so at a later date.  In October 2006 correspondence, he indicated that at the time of his discharge, he intended to apply for benefits at a later date.  

The Veteran's claim, in conclusion, is denied.

II. Timeliness of a Notice of Disagreement Regarding the Effective Dates Assigned for the Award of Service Connection for An Acquired Psychiatric Disability and Right Lower Extremity Radiculopathy.  

Per VA law, an appeal consists of a timely filed Notice of Disagreement and, after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.200 (2017). 

The current version of 38 C.F.R. § 20.201 prescribes that a specific VA form be utilized in regard to filing a Notice of Disagreement.  The requirements of this provision are set forth in the regulation itself.  However, that provision became effective September 25, 2014, and the instant matter clearly involves a procedural history with accompanying events prior to that time.  Hence, the Board cites the former version of section 20.201 below.

Under the former 38 C.F.R. § 20.201, a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a Notice of Disagreement.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  For example, if service connection was denied for two disabilities and the claimant wishes to appeal the denial of service connection with respect to only one of the disabilities, the Notice of Disagreement must make that clear. 

The time limit within which to file an NOD is one year from the date of RO notification of the determination made.  See 38 C.F.R. § 20.302.

The Board finds that a timely NOD was filed.  This conclusion is supported by applicable law and reasonably construing the NOD in and of itself.

In the present case, the RO issued a rating decision on September 25, 2013, the RO granted service connection for an acquired psychiatric disability diagnosed as mood disorder due to general medical condition (also claimed  as posttraumatic stress disorder) and assigned a 30 percent disability evaluation effective January 30, 2013.  At the same time the RO granted service connection for right lower extremity radiculopathy and assigned a 10 percent evaluation, effective March 1, 2013.  Thus, the appellant's original timeframe within which to file a timely NOD from the aforementioned determination was the one-year from issuance of that letter.  Ordinarily, therefore, this would clearly designate the one year up until September 25, 2014 as the requisite timeframe within which to file an appeal.

Thereafter, on VA Form 21-0958, NOD, received on November 27, 2013, the Veteran referred to an October 24, 2013 notice letter (which issued the October 2013 rating decision that denied entitlement to a TDIU).  In addition to discussing entitlement to a TDIU, the Veteran also mentioned his lumbar spine and psychiatric disorders, and indicated that he was seeing a neurologist.  He also referenced a prior claim in June 1976.  He indicated that he disagreed with the assigned effective dates. 

In a VA Form 9 submitted on November 27, 2013, the Veteran discussed his psychiatric disorder and lumbar spine and indicated that he was going to see a neurologist.  He stated that he filed a claim for disability in June 1976, shortly after his discharge from service.  He also stated that a VA employee helped him fill out the application and also to file claims for other VA benefits. 

To support his claim, in April 2014, the Veteran submitted a statement, in which Dr. P.K. Tierman indicated that at the time of the Veteran's discharge, the doctors did not write up his disabilities and no one told him to complete paperwork to receive his disabilities benefits.  Dr. P.K. Tierman assessed that the Veteran was entitled to disability benefits for his spinal stenosis and radicular symptoms in the right foot starting in 1976.  

In March 2014, the Veteran resubmitted September 2008 correspondence, in which his representative indicated that regarding a sciatic nerve condition of the right leg, the Veteran made subjective complaints during his VA examination in August 2007 and there were findings of narrowing in disc L-2.  

In April 2014 correspondence, the Veteran requested that all of his service-connected injuries, physical and emotional, be linked to his pending appeal to be retroactive to June 1976.  (emphasis in original)

In his June 2014 Travel Board testimony, the Veteran indicated that he initially started the process of filing a disability claim in June 1976 application, but  when the VA employee who helped him fill out the application saw that the Veteran was hurt on base and it wasn't combat related, the VA employee stopped.  See July 2014 Hearing Transcript p. 25. 

On VA Form 21-0958, received on June 2, 2014, the Veteran referred to the May 27 2014, notification letter (in the May 2014 rating decision, issued on May 27, 2014, the RO granted entitlement to a TDIU, effective November 27, 2013; increased the evaluation assigned for the acquired psychiatric disability to 70 percent, effective November 27, 2013; and denied entitlement to service connection for hip and knee conditions), but also reported that he was seeking retroactive benefits back to June 1976.   

In a statement in support of claim, received in October 2014, the Veteran reported that he was seeking an effective date earlier than August 25, 2006, (retroactive to June 1976) for all of his service-connected injuries.  He referred to an earlier claim in June 1976 during which time he described his back injury that occurred on base at Canon Air Force Base in the spring of 1973.  He also reported that VA approved his disability compensation on August 27, 2007, effective date of August 25, 2006, (the record reflects that at that time the RO granted service connection for lumbar spine disability and assigned a 10 percent rating for that disability, effective August 25, 2006.)

In a December 2014 DRO Process Explanation letter, the RO Director reported that the Veteran's claimed for earlier effective dates are on the older appeal he filed in October 2007 (referring to his lumbar spine claim).  

In October 2015 correspondence, the Veteran reported that he disagreed with the October 1, 2015, decision letter regarding the effective dates assigned for his service-connected mood disorder and right lower extremity radiculopathy.  He claimed that he filed numerous documents regarding effective dates (to June 1976) within days of the VA decision dates on those issues (for all service-connected injuries.)

On a September 2015 VA Form 9, the Veteran reported that the issue regarding an earlier effective date (to June 1976) for all of his military service-connected injuries was currently on appeal.  

In an October 2015 letter, the RO treated the September 2015 VA Form 9 as the Veteran's NOD filed in connection with the September 2013 rating decision that granted service connection for an acquired psychiatric disability, effective July 30, 2013; and right lower extremity radiculopathy, effective March 1, 2013, and determined that the NOD was untimely.

In October 2015 correspondence, the Veteran disagreed with the October 2015 determination regarding the effective dates for the award of service connection for his psychiatric disorder and right lower extremity radiculopathy.  He referred to numerous documents regarding effective dates (to June 1976) within days of the VA decision on those issues (and for all service-connected injuries).  

On October 2015 VA Form 21-0958, NOD, the Veteran referred to the October 1, 2015, notification letter and disagreed with the effective date for all service connected injures, including his psychiatric disorder and his right lower extremity radiculopathy.

On his November 2016 VA Form 9 regarding the timeliness of the NOD, the Veteran argued that the effective date for all of his service-connected injuries should go back (retroactive) to June 1976 as the original date he filed for VA disability compensation benefits.  This included his service-connected lumbar spine, psychiatric, right lower extremity radiculopathy disabilities.  

In a December 2016 statement in support of claim, the Veteran reported that the NOD dated November 14, 2013 contained an error and that the date of the notification letter should have been reported as September 25, 2013, and not October 24, 2013.  

During his January 2018 Board hearing, the Veteran indicated that he filed an NOD with the September 2013 rating decision within a year of the decision regarding the effective dates for the award of service connection. 

Having reviewed all the foregoing, the Board finds a timely NOD on the issue of entitlement to an effective date earlier than s, particularly in light of applicable provisions for the reasonable construction of a claimant's filings.

On the VA Form 21-0958, NOD, received on November 27, 2013, although the Veteran referred to an October 24, 2013 notice letter (which issued the October 2013 rating decision that denied entitlement to a TDIU), the Veteran also mentioned his lumbar spine and psychiatric disorders, and indicated that he was seeing a neurologist.  He disagreed with the assigned effective dates and referred to a prior claim in June 1976.  In a December 2016 statement in support of claim, the Veteran reported that the NOD dated November 14, 2013 contained an error and that the date of the notification letter should have been reported as September 25, 2013 (the date of the issuance of the RO decision that awarded service connection for an acquired psychiatric disability, effective January 30, 2013 and for right lower extremity radiculopathy, effective March 1, 2013) and not October 24, 2013.  All the same, the Board is inclined to look at all the communications in the aggregate.

Considering the Veteran's contentions reported on the November 2013 VA Form VA Form 21-0958 as well as on subsequent correspondence and submitted statements by Dr. P.K. Tierman alluding to an effective date retroactive to June 1976 for the award of service connection for all of the Veteran's service-connected conditions, including his acquired psychiatric disorder and radiculopathy of the right lower extremity, there is enough provided that upon reasonable construction of the pleadings a timely NOD can be ascertained.  See generally, Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (VA's obligation to construe the pleadings broadly to discern all issues raised within the record); see also Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006). 

Accordingly, the Board finds there has been provided a timely NOD on the issues of entitlement to an effective date earlier than July 30, 2013, for the grant of service connection for an acquired psychiatric disability and an effective date earlier than March 1, 2013, for the grant of service connection for right lower extremity radiculopathy.  

ORDER

Entitlement to an effective date earlier than August 25, 2006, for the award of service connection for the orthopedic manifestations of the lumbar spine disability is denied. 

There was filed a timely NOD with a September 2013 rating decision that assigned a July 30, 2013 effective date for the award of service connection for an acquired psychiatric disability.  

There was filed a timely NOD with a September 2013 rating decision that assigned a March 1, 2013effective date for the award of service connection for right lower extremity radiculopathy.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C. § 5103A (West 2012); 38 C.F.R. § 3.159 (2017).

Right Knee and Right Hip Disabilities

During his January 2018 Board hearing, the Veteran reported that he injured his right knee and hip at the same time he injured his service-connected back in March 1973 when he fell off of a bomb lift and onto the concrete floor.  He reported that he bruised his upper hip and the lower side of his right knee.  He stated that he had a current diagnosis of osteoarthritis.  See January 2018 Hearing Tr. at 6.   He claimed that his right knee and hip have been bothering him since the in-service injury.  See January 2018 Hearing Tr. at 11.  

Service treatment records in January 1975, the Veteran had complaints of low back pain and pain in the back of his legs while lifting.  The Veteran has been service-connected for degenerative disc disease (DDD), spinal stenosis of the lumbar spine due to recurrent back pain since injuring his back in 1973 while on duty loading weapons.  See May 10, 1976 service treatment record and August 27, 2007 rating decision.  

Post-service clinical records contain assessments of osteoarthritis of the right knee and hip as well as patellofemoral joint arthrosis and grade II chondromalacia of the patella. See March 2015 Paradigm Physical Therapy and Wellness treatment records, July 2014 MRI reports of knee and pelvis, and August 2014 correspondence form Dr. P.K. Tierman.  Additionally, in August 2014 correspondence, Dr. P.K. Tierman found that since there was no work up or physical examination done when the Veteran suffered his original injury (in the Spring of 973 when he fell off of a bomb ladder), it was impossible to disprove that he did not have chondromalacia at the time of the injury that was no worse and there was similar logic to his disease (osteoarthritis) of his hip.  

Additionally, to the extent that the Veteran has claimed that his right knee and right hip disabilities are related to his back injury, the theory of entitlement on a secondary basis has not been addressed by the AOJ. Thus, the Veteran has not been afforded a duty-to-assist notice letter addressing secondary service connection or a VA examination addressing this theory or a direct theory of entitlement.  Based on the evidence suggesting a current diagnosis and an in-service incurrence, a remand is warranted for the issuance of a VCAA notice letter and for a VA examination and medical opinion to be obtained.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


Left Foot and Toes Disabilities

In a July 2014 statement in support of claim and during is January 2018 Board Hearing,  the Veteran reported that his left foot injury occurred when he was stationed at Kunsan Air Base in Korea in November 1975.  He stated that during a self-defense class, his partner stomped on his left foot, severely injuring it and also had athlete's foot.  He reported that he had x-rays and was diagnosed with a bad sprain.  He developed athlete's foot and a toenail fungus.  The Veteran indicated that the conditions have been chronic since he left the military.  See January 2018 Hearing Transcript pp. 17-19.  

STRs reflect that the Veteran was seen in November 1975 for trauma to the left foot.  An x-ray was negative for fracture.  

A January 2004 treatment record from Dr. K. Rogers noted a history of the Veteran injuring his 4th and 5th toe while taking martial arts and someone with a "fungus infection" stepped on his toe.  He was diagnosed with tinea unguium of the 4th toe, left foot.  

In November 2014, a VA examiner opined that the left foot conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the current diagnosis of the Veteran's left foot remains unclear and there is no indication that the examiner examined the Veteran's toes.  During his January 2018 hearing, the Veteran reported that he told the VA examiner that he still had pain in his left foot and orthopedic problems with his toes, but no x-rays were taken at that time of the examination.  Therefore, a new VA examination is necessary that includes an x-ray of the Veteran's left foot.  

Lumbar Spine Disability

With respect to the Veteran's increased rating claim for the thoracolumbar spine disability, during his January 2018 Board hearing, he indicated that this disability has increased in severity since his last examination.  See January 2018 Hearing Transcript p. 29.  A remand is necessary in order to afford the Veteran another VA examination or examinations that accurately assess the current severity of his lumbar spine disability.  Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381   (1995); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, since the Veteran was last examined by VA, the Court recently held that the final sentence of 38 C.F.R. 38 U .S.C. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  Correia v. McDonald, 28 Vet. App. 158, 168 (2016).  In order for an examination report to be adequate, it must include testing on active motion, passive motion, weight-bearing, and non-weight bearing. Id.  Furthermore, in Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), the Court recently held that when a VA examiner is asked to opine as to additional functional loss during flare-ups of a musculoskeletal disability, and the examiner states that he or she is unable to offer such an opinion without resorting to speculation, such opinion must be based on all procurable and assembled medical evidence, to include eliciting relevant information from the veteran as to the flare-i.e. the frequency, duration, characteristics, severity, or functional loss, and such opinion cannot be based on the insufficient knowledge of the specific examiner.  Therefore, on remand, the examiner must address the requirements found in Correia and Sharp. 

Outstanding Records

The Veteran indicated that he was seen at the hospital for his right hip and knee at the same time he injured his spine in-service; however, those service treatment records and the incident report appeared to be missing.  See May 2014 VA Form 21-0958 and January 2018 Hearing Transcript p. 10.  Therefore, a remand is necessary for VA to fulfill its duty to assist.  See 38 U.S.C.A. § 5103A (b), (c) (West 2014); 38 C.F.R. § 3.159 (b) (2016); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

A remand is necessary to obtain any outstanding clinical records identified by the Veteran, including any treatment records from Drs. P.K. Tierman, R. Roesch, P. Churnin, and J. Paneck referred to by the Veteran during his January 2018 Board hearing that have not already been submitted and associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1. Send a VCAA notice letter to the Veteran and his representative notifying them of the information and evidence necessary to substantiate the appeal on a theory of secondary service connection.

2.  Contact the appropriate repository, and request a copy of any service treatment and hospital records surrounding the Veteran's reported injury in the spring of 1973 when he fell while on duty loading weapons. All such available records must be associated with the claims folder. If the records do not exist or further efforts to obtain them would be futile, issue a formal finding of unavailability and notify the Veteran and his representative in accordance with 38 C.F.R. § 3.159 (e).

3.  Provide the Veteran with an opportunity to identify any outstanding private and VA treatment records relevant to his claims, to specifically include from Dr. P.K. Tierman, Dr. R. Roesch, Dr. P. Churnin, and Dr. J. Paneck.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

4. Schedule VA examinations to address the claimed right knee and right hip disabilities.  The entire claims file, to include a copy of this Remand, must be made available to the examiner. The report of examination should include discussion of the Veteran's documented history and assertions. All indicated tests and studies (to include x-rays, if necessary) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all diagnoses for right knee and right hip disabilities present since the date of the claim (i.e. since February 2014), even if such diagnoses are currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability began in or within the first post service year of service, or is otherwise related to service, to include the reported injury in the Spring of 1973 when he fell while on duty loading weapons for which he was granted service connection for DDD, spinal stenosis of the lumbar spine.  

The examiner should address the August 2014 correspondence in which Dr. P.K. Tierman found that since there was no work up or physical examination done when the Veteran suffered his original injury (in the Spring of 1973 when he fell off of a bomb ladder), it was impossible to disprove that he did not have chondromalacia at the time of the injury that was no worse and there was similar logic to his disease (osteoarthritis) of his hip.  

(C) If not directly related to service, then is it at least as likely as not (50 percent or greater) that the right knee and right hip disabilities were caused by the Veteran's service-connected DDD and spinal stenosis of the lumbar spine.

(D) If not caused by the DDD and spinal stenosis of the lumbar spine, then is it at least as likely as not (50 percent or greater) that the right knee and right hip disabilities were aggravated (i.e. made worse) by the Veteran's service-connected DDD and spinal stenosis of the lumbar spine.

The examiner is notified that the Veteran is competent to report the onset and continuity of symptomatology for the claimed disabilities. 

A complete rationale should be given for all opinions and conclusions expressed.

4. Schedule a VA examination to address the claimed left foot and toe conditions (residuals of a stomping injury, athlete's foot, and onychomycosis).  The entire claims file, to include a copy of this Remand, must be made available to the examiner.  The report of examination should include discussion of the Veteran's documented history and assertions.  All indicated tests and studies (to include x-rays) should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is asked to furnish an opinion with respect to the following questions:

(A) The examiner should identify all diagnoses for the left foot and toes present since the date of the claim (i.e. since June 2014), even if such diagnoses are currently asymptomatic or resolved during the pendency of the appeal.  The examiner should address any residuals of a stomping injury to the left foot and toes, athlete's foot, and onychomycosis.  The examiner is asked to obtain x-rays of the Veteran's left foot and toes to clarify the Veteran's current diagnoses and address his complaints of ongoing left foot and toe pain.  If x-rays are not deemed necessary, then the examiner must explain why x-rays this is so.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability began in or within the first post service year of service, or is otherwise related to service, to include the reported injury in the November 1975 when his partner stomped on his foot during martial arts training and the and the documented trauma to the left foot in the STRs dated in November 1975.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion. If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

5. Schedule the Veteran for a VA examination with an appropriate professional to determine the extent and severity of his service-connected thoracolumbar spine disability. 

(A) All indicated tests should be performed, including range of motion findings expressed in degrees and in relation to normal range of motion; 

(B) The examination must include testing results of both knee joints for pain on both active and passive motion, and in weight-bearing and nonweight-bearing.  The examiner should assess where pain begins on the Veteran's initial range of motion and upon repetitive testing.  Further, the examiner should also describe any pain, weakened movement, excess fatigability, and incoordination present; 

(C) The examiner must estimate any functional loss in terms of additional degrees of limited motion of the thoracolumbar spine experienced during flare-ups and repetitive use over time.  If the examiner cannot provide the above-requested opinion without resorting to speculation, he or she should state whether all procurable medical evidence had been considered, to specifically include the Veteran's description as to the severity, frequency, duration of the flare-ups and his description as to the extent of functional loss during a flare-up and after repetitive use over time; whether the inability is due to the limits of medical community or the limits of the examiner's medical knowledge; and whether there is additional evidence, which if obtained, would permit the opinion to be provided.  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017). 

(D) The examiner must report whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year;

(E) The examiner should also identify all neurologic manifestations of the Veteran's service-connected thoracolumbar spine disablity, to include sensory loss, radiculopathy, or bowel, bladder, or erectile dysfunction. For any neurological impairment found to be associated with the service-connected lumbar spine disability, the examiner is asked, to the extent possible, to identify the date of onset and the severity thereof.  

The rationale for all opinions offered should be provided.

6.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


